Citation Nr: 1124116	
Decision Date: 06/24/11    Archive Date: 06/29/11

DOCKET NO.  10-11 347	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for a bilateral knee disability.

3.  Entitlement to service connection for a right jaw disability.

4.  Entitlement to service connection for a right shoulder disability.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


ATTORNEY FOR THE BOARD

R. Erdheim, Associate Counsel

INTRODUCTION

The Veteran served on active duty from April 1988 to April 1992, with additional service in the Army and Air Force National Guard and the Navy Reserve. 

This matter comes before the Board of Veterans' Appeals (Board) from an April 2009 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) that denied service connection for the issues stated on appeal.  

The appeal is REMANDED to the RO via the Appeals Management Center, in Washington, D.C.  


REMAND

Additional development is necessary prior to further disposition of the claims.

With regard to the Veteran's right shoulder disability, treatment records from the Jacksonville, Florida, Naval Hospital dated in April 2008 show the Veteran's report that he injured his right shoulder while on active duty in 2006.  While activated as a reservist, he was completing jumping jacks as part of a physical fitness session when he heard a pop of the shoulder.  The diagnosis was right shoulder impingement.  An October 2009 Report of Medical Board shows that the Veteran was recommended for discharge due to his right shoulder disability.  However, that report does not indicate whether the Veteran was on active duty, active duty for training, or inactive duty for training when the injury occurred.  Instead, the report states that in 2006 the Veteran had an insidious onset of right shoulder pain that had not been caused by an injury.  A Medical Board Report dated in December 2008 was referenced.  Accordingly, it remains unclear whether the Veteran sustained a right shoulder injury during active or inactive duty training.

Although the RO has taken numerous steps to locate the Veteran's service medical records, on remand further inquiry should be attempted.  First, in March 2009, the National Personnel Research Center (NPRC) indicated that an attempt to find imaged records should be made.  However, an incorrect Defense Personnel Records Information System (DPRIS) code was provided to the RO and no records were found.  On remand, the RO should request the correct Navy code for DPRIS to locate any imaged service medical records, and any available service personnel records. 

In that regard, although in December 2008 the NPRC indicated that the Veteran's service medical records had been transferred to the RO, and those records have since been determined to be missing, it is unclear whether the Veteran's Army and Air Force National Guard and Navy Reserve records were included in that transfer.  Therefore, further inquiry should be made as to whether the Veteran's Reserve or National Guard records are available.  

Next, the Veteran contends that he has been told that he has a hearing disability.  Service medical records show that on June 1989 and September 1990 audiometric testing, when compared to testing completed in April 1988, there was a threshold shift indicating poorer hearing ability, bilaterally.  In September 1990, the Veteran was noted to show significant hearing loss or threshold shift on monitoring and he was to be evaluated for any definite ear pathology.  However, on January 1992 audiometric testing, the threshold shifts, when compared to the 1988 testing, were considered to not be significant.  A February 1996 Reserve record shows that the Veteran had a hearing loss profile of H-1.  He was noted to not be routinely exposed to hazardous noise and used acceptable personal hearing protection.   

VA's duty to assist includes a duty to provide a medical examination or obtain a medical opinion where it is deemed necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2010).  The Veteran has not yet been afforded a VA examination with relation to his claim.  Because the Veteran is competent to report a noticeable loss of hearing that began while in service, and the service medical records indicate that at one point, his hearing appeared to decrease, it remains unclear to the Board whether the Veteran suffers from current hearing loss and whether that hearing loss was related to his service.  Accordingly, a VA examination is necessary for clarification and to fairly decide the claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).
With regard to the Veteran's claimed jaw condition, the Veteran contends that he currently suffers from temporomandibular joint disorder (TMJ), with pain when chewing.  He also contends that he suffers from facial nerve damage related to the extraction of his wisdom teeth in service.  Service medical records show that in March 1989, he had three wisdom teeth extracted, including on the top and bottom of the right side.  In July 1990, he reported that he had had TMJ since the procedure, but the condition had resolved with Motrin.  He was concerned because he had numbness of the right side of his face over the jaw area.  In September 1990, he reported that his right jaw did not appear to be equal to his left jaw.  The effects of the Novocain had taken a while to go away.  He could feel water on his face but had diminished pin prick sensation on the right side of the face.  When he chewed gum, at times his check felt numb.  He had been given a plastic plate for his TMJ to wear at night to equalize his bite.  He had pain when opening his mouth.  In October 1990, the Veteran was concerned about the sunken appearance of his right side of the face.  Physical examination showed facial asymmetry, left fuller than the right, with general deviation to the right.  The etiology was unknown but it was determined to not be related to the previous third molar surgery.  He was prescribed facial plates.  The Veteran contends that in 1996 he underwent cosmetic surgery to correct his jaw, but that those records are unavailable.  

On August 2008 VA examination, the Veteran was diagnosed with possible orofacial pain syndrome with an associated diagnosis of TMJ.  The examiner determined that the Veteran's TMJ was not related to his service because there was no indication of dental injury or trauma in service.  However, the examiner did not provide an opinion as to whether the Veteran's current TMJ was related to the TMJ noted in service, or whether the Veteran's described facial weakness and pain was related to the removal of the right third molar while in service.  Accordingly, the Board finds that examination is not adequate and a new VA examination is necessary prior to further adjudication of the claim.

Lastly, the Veteran contends that his bilateral knee pain is related to his service.  Service medical records show that in July 1989, the Veteran reported having bilateral knee pain.  He stated that he had a history of arthritis at the age of eight years old.  The assessment was arthralgia.  He was prescribed Motrin and advised to follow-up.  In July 1990, the Veteran reported having painful knee joints.  He denied any knee trauma.  There had been constant aching for two days.  The assessment was arthralgia versus muscle strain.  On September 1992 separation examination, no knee disability was diagnosed.  

On August 2008 VA examination, the examiner found it unlikely that the Veteran's current early osteoarthritis of the knees was related to his service because there was no in-service diagnosis of any underlying abnormality of the knees and there was no evidence of continuity of treatment for many years since service.  The examiner instead attributed the Veteran's knee pain to the aging process.  However, because it does not appear as though the examiner took into account the Veteran's in-service report of childhood arthritis, further review is necessary in order to determine whether the Veteran's in-service knee pain pre-existed his service and whether it was aggravated by his service.  Further, since the examination, the Veteran has submitted a medical record showing a diagnosis of bilateral chondromalacia patella.  It is unclear whether that current disability is related to his service and no opinion as to the etiology of the chondromalacia patella has been rendered.  

Accordingly, the case is REMANDED for the following actions:

1.  Contact the NPRC or any other appropriate service organization in a further attempt to obtain the Veteran's service medical records and service personnel records for all periods of service, including his Air Force and Army National Guard service and his Navy Reserve service.  In so doing, determine the correct DPRIS code number to locate any imaged records.  All attempts to secure those records must be documented in the claims folder.

2.  Obtain the Medical Board report from the Navy Hospital in Jacksonville, Florida, dated in December 2008 and any other relevant records.  All attempts to secure those records must be documented in the claims folder.

3.  Schedule the Veteran for a VA examination to ascertain the etiology of any current hearing loss.  The claims file must be reviewed by the examiner and the examination report should note that review.  The examiner should provide the rationale for all opinions provided.  The examiner should specifically opine as to whether it is as least as likely as not (50 percent probability or greater) that any current hearing loss is related to or had its onset during his service.  In addition to the service medical records, the examiner should consider the Veteran's statements regarding his symptoms in service and his statements of continuous symptoms after service.  

4.  Schedule the Veteran for a VA examination to ascertain the etiology of any current jaw or facial nerve disability.  The claims file must be reviewed by the examiner and the examination report should note that review.  The examiner should provide the rationale for all opinions provided.  The examiner should specifically opine as to whether it is as least as likely as not (50 percent probability or greater) that any current TMJ, jaw disorder, or facial nerve or pain disorder, is related to the Veteran's service, including the removal of the third bottom molar on the right-hand side, complaints of paresthesia, and the record of TMJ.  In addition to the service medical records, the examiner should consider the Veteran's statements regarding his symptoms in service and his statements of continuous symptoms after service.  

5.  Schedule the Veteran for a VA examination to ascertain the etiology of any current bilateral knee disability.  The claims file must be reviewed by the examiner and the examination report should note that review.  The examiner should provide the rationale for all opinions provided.  The examiner should specifically opine as to whether it is as least as likely as not (50 percent probability or greater) that the current knee disability is related to the knee pain in service.  Further, the examiner should opine as to whether there is clear and convincing evidence that the Veteran's arthritis pre-existed his service, and, if so, whether it is as least as likely as not (50 percent probability or greater) that the knee disability was aggravated (permanently increased in severity beyond the natural progress of the disease) by his service.  In addition to the service medical records, the examiner should consider the Veteran's statements regarding his symptoms in service and his statements of continuous symptoms after service.  

6.  Then, readjudicate the claims.  If action remains adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the case to the Board. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


